Citation Nr: 1723734	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-24 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a heart condition, to include as secondary to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971, which includes service in the Republic of Vietnam (Vietnam).  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In August 2013, the Veteran testified at a videoconference before the undersigned Veterans Law Judge (VLJ).

In a September 2014 decision, the Board reopened the Veteran's claim for service connection for a heart condition and denied this claim on the merits.  The Veteran appealed the Board's September 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2015 Joint Motion for Partial Remand (JMR), the Court vacated the September 2014 decision with regard to the Board's denial of service connection for a heart condition and remanded this issue to the Board for action consistent with the terms of the JMR.

The claim was last before the Board in September 2015 and January 2017.  In accordance with the terms of the JMR, the Board remanded the claim so that VA could provide an examination to identify the Veteran's current heart condition and obtain an opinion as to the etiology of any identified condition.  That development having been completed, this claim is once again before the Board.


FINDING OF FACT

The probative medical evidence of record does not show that the Veteran's currently diagnosed heart block with left bundle branch block, congestive heart failure, and cardiomyopathy are the result of military service, to include any onset of such symptoms in military service or within one year of leaving service and are not otherwise shown to be ischemic heart disease or related to herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. § 3.303 (a) (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as cardiovascular-renal disease, which includes hypertension.  See 38 C.F.R. §§ 3.303 (b), 3.309(a) (2016); see also 38 U.S.C.A. §§ 1101 (3) (West 2016).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303 (b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112 (a)(1), 1137 (West 2014); 38 C.F.R. § 3.307 (a)(3) (2016). 

Additionally, a veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii).  If a veteran is presumed to have been exposed to an herbicide during such active service, the veteran shall be service connected for the diseases listed under 38 C.F.R. § 3.309 (e), such as ischemic heart disease, if the disability manifested to a degree of 10 percent or more at any time after service.  See 38 C.F.R. §§ 3.307 (a)(6)(ii).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a).

Analysis

Here, the Veteran reported during his August 2013 hearing that he was first diagnosed with a heart condition-a left bundle branch block-in 1984, but that it was not serious at that time.  He contended that he noticed that he had a serious problem in early 2000 or 2002, which was when he sought additional treatment and was diagnosed with cardiomyopathy.  Notably, the Veteran contended during the hearing that he was required to undergo annual physicals for work before he learned about his heart condition in 1984 and that his employer knew about his heart condition before 1984, but failed to inform the Veteran until 1984.  Significantly, however, no available evidence shows any heart condition existed prior to 1979. 

The Veteran's service treatment records (STRs) includes a December 1968 report of medical history that was recorded before his entrance into service.  The report documents his endorsement that he was experiencing "pain or pressure in chest" at that time or experienced it sometime in the past.  The Board notes that if a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153  (West 2014); 38 C.F.R. § 3.306 (b) (2016); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  However, when no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2014).  In the present case, the Board observes that while the Veteran endorsed that he experienced chest pain or pressure, the report of his December 1968 entrance examination indicates that his heart was normal at that time.  Thus, the Board presumes that the Veteran was in sound condition upon his acceptance and finds that this presumption has not been rebutted.  See Horn v. Shinseki, 25 Vet. App. 231, 238 (2012). The remainder of the STRs is negative for any diagnoses of a heart condition, or complaints of chest pain or pressure.  Notably, the report of the Veteran's April 1971 separation examination indicates that his heart was normal at that time. 

As indicated above, the post service evidence of record is negative for complaints or diagnoses of a heart condition until 1979, when first degree AV block with left bundle branch block was documented.  Accordingly, the Board finds that direct service connection cannot be granted and the Veteran cannot avail himself of the presumption concerning chronic diseases because a heart condition, to include hypertension, was not shown during his active service or within one year of active service.  While the Veteran has contended that his heart condition may be attributed to his service, the Board finds that the Veteran is not competent to provide evidence pertaining to complex medical issues such as the diagnosis or etiology of a heart condition.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).  Whether the Veteran had a heart condition immediately following service and whether this condition is related to his service are complex questions that are not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, n.4 (Fed. Cir. 2007).

With regard to assessing whether service connection is warranted on a presumptive including as due to herbicide exposure, the Veteran is presumed to have been exposed to an herbicide agent during service because he served in Vietnam.  The Board finds, however, that this presumption of service connection is inapplicable because the evidence does not show that the Veteran currently has ischemic heart disease, which includes the following conditions: acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.

Of record are VA treatment records dated November 2008 that indicate that the Veteran has a history of congestive heart failure.  December 2008 VA treatment records document a cardiac event that the Veteran described as a heart attack, or myocardial infarction, but what an evaluating clinician concluded was more likely a vasovagal episode.  VA treatment records dated June 2009 to September 2009 indicate that the Veteran has a history of non-ischemic dilated cardiomyopathy.

In the report of the Veteran's January 2010 VA examination, a VA clinician noted the Veteran's history of congestive heart failure and that the Veteran's acute cardiac illness had onset five years prior to the date of the examination.  The examiner diagnosed the Veteran with non-ischemic dilated cardiomyopathy based on normal testing and noted that there are multiple other causes of the Veteran's condition that are not coronary artery disease. 

The Veteran's representative challenged the adequacy of this opinion in a November 2011 statement and contended that a VA CT scan indicates that calcifications are present in the coronary arteries and right hilum, and thus, indicates that the Veteran has coronary atherosclerosis.  Review of the record shows that the results of this CT scan are documented in a June 2009 VA treatment record, and mention calcifications present in the coronary arteries.  However, whether those calcifications are synonymous with ischemic heart disease or coronary artery disease is a conclusion beyond the competence of the Veteran's lay representative. 

In any event, VA obtained an additional opinion in December 2011 from a clinician who like the 2010 VA examiner concluded that there is no medical evidence of coronary artery disease.  This examiner explained that medical literature does not support the use of CT scan in either screening for, or diagnosing, ischemic heart disease/coronary artery disease, as it is an unproven medical technology for evaluation of cardiac disease.  The Board finds that the December 2011 opinion is probative because the examiner reviewed the Veteran's file, considered the relevant medical literature, and provided analysis to support his opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  In addition, with regard to the etiology of the Veteran's non-ischemic dilated cardiomyopathy, the VA clinician who provided the December 2011 opinion added in February 2012, that the Veteran's cardiomyopathy is idiopathic-all known medical causes for the condition have been eliminated and the cause of the condition is unknown.

The Board observes that non-VA treatment records dated November 2007 note impressions of atherosclerotic disease of the aortic knob, a history of coronary artery disease, and questionable hypercholesterolemia.  However, the terms themselves do not describe the presence at that time of ischemic heart disease or coronary artery disease, and in November 2012, a VA examiner reviewed these records concluding the Veteran does not have a diagnosis of coronary artery disease.  He referenced multiple cardiac workups that failed to show that he has this condition. 

The Veteran was also provided with a VA examination for his heart in December 2015.  At the examination, upon a review of the claims file, subjective interview, and objective testing, the examiner diagnosed the Veteran with a heart block with left bundle branch block, congestive heart failure, and cardiomyopathy.  It was determined, based upon a review of a prior computed tomography (CT) angiogram and Adenosine myocardial perfusion test, that the Veteran's heart disabilities were not ischemic and merely idiopathic, or of unknown or sudden etiology.  This same CT angiogram revealed the presence of atherosclerosis with mild stenosis, that appeared to be discussed within the context of the Veteran's congestive heart failure and was, therefore, determined to also be non-ischemic.  The examiner opined that, because the Veteran's heart disabilities were not ischemic, then such could not be presumed to be service-connected to the Veteran's in-service Agent Orange exposure.

An addendum to the December 2015 report was sought in February 2016.  In pertinent part, it was requested that an opinion be provided as to whether a current heart condition was caused or aggravated by the Veteran's presumed exposure to herbicides in Vietnam.  The request explained that while it was understood only ischemic heart disease is presumed to be due to such exposure, for purposes of addressing the claim it was necessary to obtain an opinion as to whether the non-ischemic heart disease conditions were caused or aggravated by the in-service exposure.   The addendum provider only addressed the diagnosis of dilated cardiomyopathy/congestive heart failure and found that it was not caused or aggravated by any in-service exposure, as the Veteran did not show any evidence of heart disease until many years after service and such presumed exposure and there was no medical literature that supported the relationship of such.

An additional addendum opinion to the December 2015 report was sought in February 2017.  In pertinent part, it was requested that an opinion be provided as to whether the Veteran's first-degree heart block with left bundle branch block was caused or aggravated by the Veteran's presumed exposure to herbicides in Vietnam.   The request again explained that while it was understood only ischemic heart disease is presumed to be due to such exposure, for purposes of addressing the claim it was necessary to obtain an opinion as to whether the non-ischemic heart disease conditions were caused or aggravated by the in-service exposure.   The addendum provider found that the first-degree heart block with left bundle branch block was not caused or aggravated by any in-service exposure, as the Veteran did not show any evidence of heart disease until many years after service and such presumed exposure and there was no medical literature that supported the relationship of such.  Rather he cited negative findings via a 2004 article from the  Environmental Science and Pollution Research International medical journal.

The Board finds that the December 2011, February 2012, and November 2012 opinions coupled with the December 2015, February 2016, and February 2017 opinions are the most probative pieces of evidence on the question at issue as they are based on the entire record, and consistent with it.  See Jandreau, 492 F.3d at 1376-77 ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning, and neither an examination report nor a medical opinion are entitled to any weight if it contains only data and conclusions).

Overall, the evidence shows that the Veteran's current heart condition does not fall within the purview of 38 C.F.R. § 3.309 (e).  Thus, presumptive service connection for this condition on the basis of exposure to an herbicide agent is not warranted.  However, notwithstanding the inapplicability of this presumption, the Board must also assess the medical evidence of record that the Veteran has purported addresses the relationship between herbicide exposure and the claimed condition.  See Combee v. Brown, 34 F.3d 1039, 1042 (1994) (for a disease not presumed under the regulation to be caused by herbicide exposure may still seek to establish service connection by offering medical evidence that his disease was actually caused by military service, including herbicide exposure).

In a May 2008 statement, the Veteran contended that an October 2007 article from "The Agent Orange Review" indicates that Vietnam veterans who were exposed to herbicides have an increased risk of heart disease.  The article indicates that researchers compared veterans who have been exposed to herbicides to those who have not been exposed and found that those who were exposed to herbicides had "more risk" of heart disease, hypertension, and other conditions.

The Board notes that the standard for establishing service connection provides that there must be a causative relationship between the claimed disorder and the Veteran's service.  The article fails to show, however, that such a relationship exists; the referenced study does not show with any reasonable certainty that the Veteran's heart condition was caused by his exposure to herbicides during service.  Anecdotal evidence that indicates that Agent Orange exposure and heart disease have been observed together does not show that the former necessarily caused the latter in the present case.  Thus, the Board affords little probative value to the article's indication that there is a correlative relationship; this supposition does not take into consideration the specific facts of the present claim and is unsupported by evidence or supportive rationale.  See Jandreau, 492 F.3d at 1376; Nieves-Rodriguez, 22 Vet. App. at 304.

In addition, the article indicates that there is "limited or suggestive evidence of an association" between hypertension and herbicide exposure, which is the weakest positive category of association, and "a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Thus, the Board finds again that the study fails to show that this Veteran has a condition that was caused by his exposure to herbicides during service.

Last, the Veteran's representative has further argued that the Veteran's diagnosis of atherosclerosis with mild stenosis per the January 2007 CT findings is evidence of atherosclerotic cardiovascular disease and is, therefore, entitlement to presumptive service connection, as such condition is specifically listed in the criteria under 38 C.F.R. § 3.309 (e).  However, the Board finds that the medical evidence of record does not support that such finding shows evidence of ischemic heart disease.  This is particularly so due to the fact that the examining physician at that time related the CT findings to the Veteran's congestive heart failure, which was specifically found to be non-ischemic.  It stands to reason that, had the physician considered the atherosclerosis findings to be representative of ischemia, he would have so mentioned that finding, particularly since he was already in the process of ruling out ischemia.  Accordingly, the Board finds in light of the probative medical evidence of record, which includes the 2007 physician who directly reviewed the Veteran's symptoms in light of the CT angiogram report, the Veteran's atherosclerosis with mild stenosis has already been found to be non-ischemic and have no relationship to military service via the previous VA opinions regarding congestive heart failure, of which the atherosclerosis appears to be a part.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran has a heart condition that had onset during his active service, had onset during an applicable presumptive period, was caused or aggravated by in-service exposure to herbicides, or is otherwise related to his active service.  Thus, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

Entitlement to service connection for a heart condition, to include as secondary to in-service exposure to herbicides is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals










Department of Veterans Affairs


